HORTON, J.,
dissenting: The majority reverses and remands to the compensation appeals board for a new hearing. It bases this action on the board’s denial of a continuance to the petitioner. It makes two points in its holding of error in denying the continuance. The first is that the board abused its discretion in denying the continuance when requested by the petitioner in a timely fashion. The second is that the board’s offer of a continuance at the beginning of the hearing was too late, and, therefore, the petitioner’s election to proceed with the hearing, rather than accept the offer of a continuance, should not be construed as a waiver of the petitioner’s right to make this claim on appeal. I disagree with both points.
No principle of administrative law is more firmly established than that of agency control of its own calendar. There is no doubt that continuances can upset an agency’s attempts to control its workload and to dispose of the cases before it expeditiously. Agencies must be, and are, given discretion in procedural decisions made in carrying out their statutory mandate. Specifically, the denial of a continuance is a discretionary act and reviewable only to determine whether there has been an abuse of discretion. . . . By its very nature, “good cause” requires the evaluation of a number of subtle factors, a task properly given to the *522administrative agency most experienced in dealing with such factors in the first instance.
Ammerman v. Dist. of Col. Rental Accom. Com’n, 375 A.2d 1060, 1063 (D.C. 1977) (quotation and citation omitted); see Hanover Convalescent Center Corp. v. Town of Hanover, 116 N.H. 142, 144, 355 A.2d 414, 416 (1976). Our role is not to determine whether we would have granted the continuance, but whether the denial lies within the sound discretion of the board. Does the action of the board go beyond a reasonable and just application of its discretion?
Careful consideration is due to measure this question in light of the action of the board — when and how it acted. The board is directed, by statute, to discourage continuances. See RSA 281-A:43, 1(b) (Supp. 1994). The board’s administrative process permits full use of written medical evidence, N.H. ADMIN. RULES, Lab 510.02, and, in practice, much of the evidence considered by the board is in the form of medical reports, rather than live testimony. The rules of evidence are not applicable to these proceedings. RSA 541-A:33, II (Supp. 1994).
The board received a timely request for a continuance from an attorney replacing the attorney who represented the petitioner before the hearing officer. It cited three grounds for a continuance, but the one material to this appeal stated, “3. Our medical expert, Dr. Christiani, will not be available until July 14, and will be available July 14, 15 and 16.” There is no mention in the record of Dr. Christiani’s being in China, or of any other reason advanced for his unavailability and no indication that the hearing could not go forward on the written medical reports in the board’s file. In fact, a suggestion is made that the docket of the board allocate three days in July for the hearing to accommodate the doctor. The motion for reconsideration of the denial adds nothing to the picture on this issue. On the basis of this request, in light of the factors set forth above, I would be unable to hold that the denial was an abuse of discretion.
On the first day of the hearing, it appears that the board chairman was enlightened on the reasons for the absence of Dr. Christiani and on his role in the hearing. Treating the motion for continuance as still pending, he offered to continue the hearing and to make available the dates in July that would accommodate the doctor’s schedule. The petitioner elected to proceed with the hearing without Dr. Christiani. The chairman stated these facts for the record and stated that he was treating the revived motion for continuance as withdrawn. Counsel for the petitioner stated, “I believe that that’s correct.” I would hold this to be an effective waiver of the *523continuance claim, the “Hobson’s choice” drawn by the majority being one substantially of the petitioner’s creation.
For the foregoing reasons, I respectfully dissent.